DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites” Zn(TFSI)2” and “Zn(II) bis(trifluoromethnesulfonyl)imide” in line 9. 
Zn(TFSI)2 is Zn(II) bis(trifluoromethnesulfonyl)imide.
It is suggested that one of the recitations is deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 depends on claim 1 and recites a broad recitation/range of genus “salt of a superacid” in line 2, while claim 1 is amended to recite the narrower recitation/range of species “Zn(TFSI)2, Zn(II) bis(trifluoromethanesulfonyl)imide, Zn(TFMS)2 and combinations thereof” in lines 9-10.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends on claim 1 and recites a broad recitation/range of genus “salt of a superacid” in line 2, while claim 1 is amended to recite the narrower recitation/range of species .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1, 3, 6-8 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Burschaka et al. (US 2016/0233439) in view of Kessler et al. (WO 2017/102861 having an English equivalence of US 2018/0331308)
Regarding claims 1, and 24-25, Burschaka et al. discloses a solar cell comprising:
 two contact layers (see Au and FTO glass, Figure 18A); and 
a layer stack (see HTL and TiO2/perovskite) between the contact layers (see Figure 18A), wherein the layer stack layer comprising:
a perovskite absorber (see Perovskite in Figure 18A); and 
at least one semiconducting layer comprising a hole conducting lay (see HTL in Figure 18A) between the perovskite layer (or Perovskite) and the anode (see Au).
Burschaka et al. discloses the perovskite having a formula WYX3 ([0333]) and more specifically WPbX3 or WSnX3 ([0342]), wherein X is a halide anion (see [0341]). It is noted that Sn is tin and Pb is lead. Therefore, the perovskite absorber of Burschaka et al., e.g. WPbX3 or WSnX3, corresponds to the instant claimed “the absorber layer composed of a metal-organic material which crystallizes in a three dimensional perovskite crystal lattice, where the absorber comprises a metal complex having tin or lead as central atom which contains at least one anion in the form of halide”.
Burschaka et al. discloses using metal complexes for doping the hole transporting layer ([0020-0021]) with the metal comprising Zn (see [0076-0077]) and the anion of TFSI (see [0202]), wherein the weight percentage of the dopant, e.g. the complex, is 0.001 to 10% ([0208]). 
Burschaka et al. does not explicitly teach the zinc-containing dopant to be selected from Zn(TFSI)2, Zn(II) bis(trifluoromethanesulfonyl)imide, Zn(TFMS)2 such that the hole conducting layer comprising from 0.05 to 10 mol% of the zinc containing dopant.
Kessler et al. discloses including zinc-containing p-dopant such as Zn(TFSI)2 ([0004-0016]) to in a hole transport layer ([0017-0029]) to increase the electrical conductivity ([0005]). Kessler et al. also discloses Zn(TFSI)2 is commercially available and is particularly easily accessible ([0008]). It is noted that Zn(TFSI)2 is Zn(II) bis(trifluoromethanesulfonyl)imide.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell of Burschaka et al.  et al. by using Zn(TFSI)2 , e.g. Zn(II) bis(trifluoromethanesulfonyl)imide, to dope the hole conducting layer (HTL) to increase the electrical conductivity as taught by Kessler et al., because Kessler et al. teaches Zn(TFSI)2 is commercially available and is particularly easily accessible ([0008]). 
In such modification, the molar concentration of the Zn(TFSI)2 in hole transport layer with spiro-MeOTAD as the matrix material is calculated to be 0.196 mol% [(0.1g÷625.68gmol-1)/(00.1g÷625.68gmol-1 + 99.9g÷1225.43gmol-1)] to 17.87 mol%  [(10g÷625.68gmol-1)/(10g÷625.68gmol-1 + 90g÷1225.43gmol-1)] using Zn(TFSI)2  molecular weight of 625.68g/mol and spiro-MeOTAD molecular weight of 1225.43g/mol and the weight percentage of 0.001 to 10% taught by Burschaka et al.
Modified Bruschaka et al. does not explicitly disclose the range of zinc-containing dopant of 0.05 to 10 mol% (claim 1), 0.1 to 7 mol% (claim 24), or 0.1 to 2 mol% (claim 25).
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.196 to 10 mol%, 0.196 to 7 mol%, or In re Malagari, 182 USPQ 549.
Regarding 3, modified Burschaka et al. discloses a solar cell as claimed in claim 1, wherein Zn(TFSI)2 is a zinc-containing dopant of a superacid salt.
Regarding claim 6, modified Bruschaka et al. discloses a solar cell as in claim 1 above, wherein the matrix material is spiro- OMeTAD (see claim 1 above) and Burschaka et al. discloses using one or more hole transporting materials selecting from spiro- OMeTAD ([0073], [0205]), PEDOT, PVK, PANI (or polyaniline, see [0316]).
Regarding claims 7-8, modified Bruschaka et al. discloses a solar cell as in claim 1 above, wherein Burschaka et al. discloses the perovskite absorber layer comprises a metal complex WPbX3 ([0342]), wherein W is R10-NH3+ with R10 is C1-C15 ([0345]) and X is a halide anion such as chloride (Cl-), bromide (Br-), iodide (I-), cyanide and isocyanide (CN-, see [0341]). Bruschaka et al. exemplifies W is MA ([0384]). MA is CH3NH3+.
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as obvious over modified Burschaka et al. (US 2016/0233439) as applied to claim 1 above, and further in view of Kuang et al. (WO 2018/007586)
Regarding claims 4-5, modified Bruschaka et al. discloses a solar cell as in claim 1 above.
Modified Bruschaka et al. does not disclose including a diffusion barrier layer between the absorber layer and the at least one semiconducting layer (or HTL), nor do they teach the diffusion barrier layer has a thickness of less than 150 nm.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Bruschaka et al. by incorporating a diffusion barrier (or barrier) having a thickness between 0.2nm and several nanometers between the perovskite absorber layer and the hole conducting layer for enhanced performance as taught by Kuang et al..
Response to Arguments
Applicant's arguments filed 1/22/2022 have been fully considered but they are not persuasive. 
Applicant argues cited art does not teach the a hole conducting layer comprising a matrix material and from 0.05 to 10 mol% of zinc-containing dopant selected from Zn(TFSI)2, Zn(II) bis(trifluoromethanesulfonyl)imide, Zn(TFMS)2 as claimed. The examiner replies that Burshaka discloses the weight percentage of the dopant (or the complex) is 0.001 to 10% ([0208]) and Kessler teaches using Zn(TFSI)2 as the dopant because the salt is commercially available and particularly easily accessible ([0008]). Therefore, one skilled in the art at the time of the invention would have used Zn(TFSI)2 as the dopant in the hole conducting layer because it is commercially available and particularly easily accessible as taught by Kessler. In such modification, the molar percentage of the dopant of Zn(TFSI)2 in hole transport layer with spiro-MeOTAD as the matrix material is calculated to be 0.196 mol% to 17.87 mol% using the 2 and molecular weight of spiro-MeOTAD of 1225.43g/mol and the weight percentage of 0.001 to 10%.
Modified Bruschaka et al. does not explicitly disclose the range of zinc-containing dopant of 0.05 to 10 mol% (claim 1), 0.1 to 7 mol% (claim 24), or 0.1 to 2 mol% (claim 25).
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.196 to 10 mol%, 0.196 to 7 mol%, or 0.196 to 2 mol% of the range 0.196 mol% to 17.87 mol% disclosed by Burschaka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Applicant argues that Zn(TFSI)2 shows unexpected result over LiTFSI in Figure 3 of Applicant’s disclosure. However, Figs. 3 and 4 of Applicant’s disclosure does not show unexpected result of the claimed dopants Zn(TFSI)2, Zn(II) bis(trifluoromethanesulfonyl)imide, Zn(TFMS)2 over the prior art. As stated in the rejection, Kessler et al. teaches using Zn(TFSI)2 as the dopant. Using dopant to optimize the energy level is known in the art and not unexpected results as argued by Applicant (see abstract of Uhrich et al., pertinent reference listed below).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhrich et al. (“Origin of open circuit voltage in planar and bulk heterojunction organic thin-film photovoltaics depending on doped transport layers”) teaches using 2.5 mol% and 7 mol% of dopant in the hole conducting layer (see 4th paragraph of 2nd column of page 2) to improve the efficiency of the solar cell by optimizing the energy level (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726